DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, and 11-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cunanan et al. (USPUB 2014/0266048).


As to Claim 1, Cunanan discloses a system for charging a rechargeable power tool battery pack, the system comprising: a housing including a first port and a second port, the first port configured to receive at least one of a power supply and a charging module, the second port configured to receive the other of the power supply and the charging module, wherein the power supply is configured to supply a charging voltage, and wherein the charging module includes a battery receptacle configured to receive the rechargeable power tool battery pack, the rechargeable power tool battery pack including a first battery characteristic; and a power bus within the housing, the power bus configured to provide an electrical connection between the first port and the second port and distribute the charging voltage (Figure 1 + 6, Paragraph 27-30).
As to Claim 2, Cunanan discloses the system of claim 1, wherein the housing further includes a third port configured to receive at least one selected from the group consisting of the power supply, the charging module, and a second charging module (Figure 6, Element 166).
As to Claim 3, Cunanan discloses the system of claim 2, wherein the second charging module includes a second battery receptacle configured to receive a second rechargeable power tool battery pack having a second battery characteristic different from the first battery characteristic (Paragraph 34).
As to Claim 4, Cunanan discloses the system of claim 3, wherein the first battery characteristic is a first voltage of approximately 18 volts and the second battery characteristic is a second voltage of approximately 12 volts (Paragraph 34).
As to Claim 5, Cunanan discloses the system of claim 1, wherein the charging module further includes a charge controller configured to authenticate the rechargeable power tool battery pack before supplying charging voltage (Paragraph 18-19).
As to Claim 6, Cunanan discloses the system of claim 1, wherein the power supply includes a power supply controller, the power supply controller configured to authenticate the charging module when received by at least one of the first port and the second port (Paragraph 18-19).
As to Claim 7, Cunanan discloses the system of claim 1, wherein the housing includes an indicator (Paragraph 28).
As to Claim 8, Cunanan discloses the system of claim 7, wherein the indicator provides a charge status of the battery pack (Paragraph 28).
As to Claim 11, Cunanan discloses a method of operating a charging system including a port configured to receive a charging module, the method comprising: outputting, via a first controller, a query to a second controller; determining, based on the query to the second controller, that the charging module is received by the port; determining, via the first controller, a rating of the charging module; and supplying power to the charging module according to the rating of the charging module (Figure 1 + 6, Paragraph 27-30).
As to Claim 12, Cunanan discloses the method of claim 11, wherein the rating of the charging module is a power rating (Paragraph 34).
As to Claim 13, Cunanan discloses the method of claim 11, further comprising: outputting, via an indicator, an alert when the rating of the charging module is above a predetermined threshold (Paragraph 26).
As to Claim 14, Cunanan discloses the method of claim 11, wherein the charging module is configured to charge a battery pack (Figure 2).
As to Claim 15, Cunanan discloses the method of claim 11, wherein a capacity of the power supplied is based on the rating of the charging module (Paragraph 34).
As to Claim 16, Cunanan discloses a system for charging a plurality of battery packs, the system comprising: a housing; a plurality of charging modules configured to receive at least one of the plurality of battery packs; a power supply; a plurality of charging ports configured to receive at least one of the plurality of charging modules and the power supply; and a power bus configured to provide power from the power supply to the plurality of charging modules, wherein at least one of the charging modules of the plurality of charging modules includes a first controller configured to control power from the power supply, and wherein the power supply includes a second controller configured to communicate with the first controller (Figure 1, 2,  6, and Paragraph 27-30).

As to Claim 17, Cunanan discloses the system of claim 16, wherein the power supply is further configured to monitor at least one characteristic of the power bus, the at least one characteristic of the power bus including a current level, a voltage level, a power level, or a temperature (Paragraph 31).
As to Claim 18, Cunanan discloses the system of claim 16 further comprising: a plurality of mechanical components for coupling at least one of the plurality of charging modules and the power supply to the plurality of charging ports (Figure 2).
As to Claim 19, Cunanan discloses the system of claim 16, wherein at least one of the plurality of charging modules includes a battery pack receptacle configured to receive the at least one of the plurality of battery packs (Figure 2).
As to Claim 20, Cunanan discloses the system of claim 19, wherein the battery pack receptacle includes a mechanical component for coupling the battery pack to the battery pack receptacle (Figure 2).





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Cunanan et al. in view of Briere (USPUB 2017/0063114).

As to Claim 9, Cunanan discloses the system of claim 1, but does not expressly disclose further comprising a communication module configured to provide an indication, via a wireless connection, to an external device.  Briere discloses comprising a communication module configured to provide an indication, via a wireless connection, to an external device (Paragraph 60).  It would have been obvious to one having ordinary skill in the art at the time of this invention to take the teaching of Briere, and provide a wireless connection in the device of Cunanan, in order to allow for the battery information be sent to another device.

As to Claim 10, Cunanan and Briere disclose the system of claim 9, wherein the indication is a system status indication (Cunanan Paragraph 28, Briere Paragraph 60).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J GRANT whose telephone number is (571)270-5820. The examiner can normally be reached Monday - Friday 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on (571)272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT GRANT/Primary Examiner, Art Unit 2859